Citation Nr: 0527501	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder to 
include degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1953 to October 
1955.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, OR.

Certain actions have taken place including during the course 
of the appeal.  As a result, service connection is now in 
effect for post-traumatic migraine headaches, rated as 30 
percent disabling; degenerative joint disease of the cervical 
spine due to head injury, rated as 30 percent disabling; 
tinnitus due to head injury, rated as 10 percent disabling; 
and bilateral hearing loss due to head injury, rated as 
noncompensably disabling.

After the case had been received at the Board, the veteran 
indicated, in response to a letter advising him of his right 
to ask for a hearing, that he did not recall if he had asked 
for a hearing but that he would appear it was "for the best 
interest of all."  The Board sent the veteran a letter in 
that regard, asking for clarification of whether he desired a 
hearing; the time frame within which he was to respond has 
elapsed without further indication by the veteran that he 
wanted to provide testimony at a hearing on the pending 
appellate issue.  


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the sole remaining pending appellate issue.

2.  The veteran injured his back in service; he has since had 
back problems and has now developed arthritis in cervical and 
lumbar areas; service connection has already been granted for 
the former.  

3.  The veteran's lumbosacral back complaints with 
degenerative joint disease since service cannot be 
dissociated from either his in-service injury and/or his 
service-connected cervical back disorder to include 
degenerative joint disease.




CONCLUSIONS OF LAW

Low back disorder with degenerative disc disease is the 
result of service and/or service-connected disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5103 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
the Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  

In this instance, the veteran has been provided with SOCs, 
SSOCs and other documents relating to the pertinent 
regulatory provisions, has been afforded the requisite 
clinical testing, and has been given the opportunity to 
provide all other pertinent documentation relating to his 
current complaints.  All in all, and considering the action 
taken herein, the Board is satisfied that all due process 
requirements including regulatory and applicable judicial 
mandates have been fulfilled and that all due process rights 
of the veteran have been fully protected and addressed as 
they relate to issues herein considered. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service medical record are minimal but the veteran's 
separation examination refers to his having been injured in 
service.

On numerous occasions since service the veteran has described 
his in-service injuries.

Statements have been received from two service comrades, DDM 
and JA, who recall that during basic training, the veteran 
hurt his back and head.  They indicated that since that 
incident, the veteran had had continuing, and now 
increasingly problematic, low back problems.

In rating action in 1998, the RO conceded that the veteran 
experienced an injury in service and granted service 
connection for post-traumatic migraine headaches, for which a 
30 percent rating is now assigned 

During the course of the current appeal, based on medical 
opinion in that regard, the RO also granted service 
connection for cervical spine disorder to include 
degenerative joint disease secondary to the in-service trauma 
to the head and neck.  

It is noted that numerous private and VA clinical records 
refer to in-service back injury, not to low or upper back 
injury alone, and the opinions given with regard to cervical 
changes are equally applicable to those for the low back 
absent clarification to the contrary.

The veteran had stated that he had been seen since 1956 by a 
G.P, D.C., whose records are no longer available; and since 
the early 1970s by other physicians for ongoing low back 
problems.  Attempts have been made to get those records 
without success.  The veteran has indicated that no further 
records are elsewhere available.

Documents were received in 2001 from B.R., M.D., who had seen 
and evaluated the veteran's cervical and lumbosacral back 
problems.  She noted that he had a history of lower back 
injury when he was in the Army in his 20's.  He had recently 
had a motor vehicle accident as well which had precipitated 
additional symptoms.

VA clinical reports and evaluations document the presence of 
cervical degeneration through the cervical spine.  A VA 
medical examiner opined that the degenerative residuals could 
not be separated from the in-service trauma to the head and 
neck.

Ongoing VA clinical assessments of the veteran's low back 
problems, including diagnoses of degenerative joint disease 
and degenerative disc disease, reflect that the veteran 
consistently and repeatedly reported injuring his low back in 
service in basic training.  He had had chiropractic and other 
care since then although the low and neck problems continued.  
The VA examiners concurred with that history and conclusion 
including in an assessment of his condition and medical needs 
to alleviate pain and other symptoms dated in September 2003.

All in all, while the evidence is certainly not unequivocal 
in this case, the Board finds the evidence of record in the 
aggregate raises a doubt as to the relationship between the 
veteran's low back problems as a result of the in-service 
injury and present low back problems; and more importantly, a 
probable association between his ongoing and increasing other 
orthopedic problems including in the upper portion of the 
spine, and identical degenerative findings now progressing 
into his lumbosacral spine.  

Given the nature of the medical evidence of record, as well 
as the statements by the veteran and service comrades, the 
Board is unable to separate residuals of the in-service 
injury to the upper back (cervical) from that to the low back 
(lumbosacral).  It must be noted that medical experts have 
similarly lumped these two areas together in a single entity.  
The Board is precluded from rendering a unilateral opinion to 
the contrary.

Not only is this supported by the clinical documentation of 
record and medical opinion, but the Board finds the veteran 
and his comrades' statements in that regard to be entirely 
credible.  This doubt must be resolved in his favor.  Service 
connection is warranted for low back disorder with 
degenerative disc disease.  


ORDER

Service connection for a low back disorder to include 
degenerative disc disease is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


